Citation Nr: 9931612	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for residuals of an 
injury to the neck and left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision from the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which denied entitlement to service connection for a 
headache disorder and residuals of an injury to the neck and 
left arm.  


FINDINGS OF FACT

1.  No competent medical evidence has been submitted of a 
current headache disorder.

2.  No competent medical evidence has been submitted linking 
residuals of an injury to the neck and left arm and service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
headache disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for 
residuals of an injury to the neck and left arm is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that upon enlistment 
examination dated in April 1965, the veteran's systems were 
clinically evaluated as normal.  In a report of medical 
history dated in April 1965, the veteran reported that he had 
experienced painful or "trick" shoulder or elbow.  Clinical 
records reflect treatment for headaches in August 1967, 
October 1967, and May 1968.  A clinical record dated in 
January 1968 reflects the veteran was allegedly in an 
automobile accident and hurt his back.  Examination was noted 
as negative except for myositis "ossificans" of the left 
trapezius.  Upon separation examination dated in August 1968, 
the veteran's systems were clinically evaluated as normal, 
although the veteran complained of frequent or severe 
headaches.  The examiner noted severe headaches on occasions 
treated with Darvon, which resulted in no complications or 
sequelae and were never disabling.  

VA outpatient treatment records dated in February 1989 are 
silent for treatment, diagnoses or complaints relevant to 
headaches or residuals of an injury to the shoulder and left 
arm.

A motor vehicle accident report dated in May 1989 reflects 
the veteran's vehicle was struck by another car.

A private medical record dated in June 1990 reflects the 
veteran underwent a surgical procedure for his back.  It was 
noted that the veteran's neck pain was gradually abating and 
he had only moderate back pain.  

Upon VA examination dated in July 1991, the veteran reported 
that prior to the injuries sustained in a May 1989 car 
accident, his medical history had been excellent.  The 
veteran further reported he had been bothered by pain in his 
back, neck, and legs since surgery in January 1990.  Left 
straight and cross leg examinations were positive for pain in 
the back radiating down the leg.  Left and right rotation was 
normal, as was left and right lateral flexion.  Range of 
motion was slow with pain and some temerity.  The examiner 
also noted an exostosis on the left back of the neck 
posteriorly, at the C6 level.  It was noted that the veteran 
stated a doctor told him it was a displaced rib from a 
childhood injury.  The veteran complained of a pinched nerve 
in his neck from this situation which caused pain in the neck 
radiating into the left shoulder.  Diagnoses of postoperative 
herniated nucleus pulposus times two lumbar spine with fusion 
and exostosis of the cervical spine at about the C6 area with 
pain in the neck and shoulder were noted.  

A VA radiology report dated in July 1991 revealed elongated 
C5 spinous process extending inferiorly and leftward 
measuring over eight centimeters and straightening lower 
cervical spine.  A July 1991 VA radiology report of the 
lumbar spine revealed narrowing L4 disc space associated with 
reactive sclerosis of the inferior third L4 and superior half 
L5 vertebral bodies.  

VA outpatient treatment records dated in 1992 are silent for 
treatment, diagnoses, or complaints relevant to headaches or 
residuals of an injury to the neck and left arm.  

In an August 1998 statement, the veteran reported sustaining 
an injury to his neck and shoulder while unloading trucks on 
a dock in June 1967.  The veteran stated that he had limited 
movement on his left side and his shoulder had a large bone 
pushed up from a rib having been forced out of place, all as 
a result of the June 1967 injury.  

At his February 1999 RO hearing, the veteran testified that 
he began having headaches in June 1967 after he fell off of a 
dock.  The veteran testified that he remembered falling and 
knocking a couple of ribs out of place, which pushed his 
collarbone up to his face, and that during the fall he must 
have hit his head.  (Transcript, page 2).  The veteran stated 
that during service he sought treatment for his headaches 
every week initially.  (Transcript, page 3).  The veteran 
also stated he continues to get the same type of headache 
that he had in service, and he gets them at least three times 
a year.  (Transcript, page 4).  The veteran testified that 
his neck and left arm injury occurred when he slipped and 
fell off of a loading dock.  (Transcript, page 5).  The 
veteran stated he went to VA in the 1970's for treatment but 
they had no records.  (Transcript, pages 4 and 6).  The 
veteran reported taking over-the-counter medications for pain 
relief.  

II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In the alternative, service 
connection may be established via a continuity of 
symptomatology between a current disorder and service.  
38 C.F.R. § 3.303(b); Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A 
claim based on chronicity may be well grounded if the chronic 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  
See Grottveit, 5 Vet. App. at 93 (in questions of medical 
diagnosis or causation, well-grounded claim requires 
competent medical evidence of a plausible claim; lay 
assertions of medical causation cannot constitute competent 
medical evidence).  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  

III.  Analysis

Based on the evidence and the law summarized above, the Board 
will address first the claim of service connection for a 
headache disorder and then the claim of service connection 
for residuals of an injury to the neck and left arm. 

A.  Headaches

The first element of a well-grounded claim requires competent 
medical evidence of a current headache disorder.  Epps, 
126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  The clinical 
evidence of record, however, does not indicate that the 
veteran has been treated for or diagnosed with a headache 
disorder since he separated from service.  VA outpatient 
treatment records in February 1989 and in 1992 are silent as 
to any diagnoses or complaints of headaches.  The June 1990 
private medical record, the July 1991 VA examination, and the 
July 1991 VA radiology report discussed symptomatology 
affecting the veteran's back, but did not refer to any 
diagnoses or complaints of headaches.  

The only remaining evidence suggesting that the veteran has a 
current headache disorder is his own contentions.  Generally, 
statements prepared by lay persons ostensibly untrained in 
medicine cannot constitute competent medical evidence to 
render a claim well grounded.  A layperson can certainly 
provide an eyewitness account of an veteran's visible 
symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case, the record does not indicate that the 
veteran possesses the requisite expertise necessary to offer 
a medical opinion such as a current diagnosis of a headache 
disorder.  

Entitlement to service connection is limited to diseases or 
injuries resulting in a disability.  In this case, the 
medical evidence of record does not indicate that the veteran 
has a current headache disorder.  In the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 226 (1992).  The failure to 
demonstrate a current disability constitutes failure to 
present a plausible or well-grounded claim.  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997); Rabideau v. Derwinski,  2 Vet. 
App. 141, 143-44.  

After reviewing the evidentiary record, the Board concludes 
that the veteran's claim for service connection is not well-
grounded because he has failed to satisfy the first element 
of a well-grounded claim requiring competent medical evidence 
of a current headache disorder.  "To be well grounded, a 
claim ' need not be conclusive,' . . . but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits."  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Absent competent medical evidence of a current 
headache disorder, the claim does not meet the threshold 
requirements for the presentation of a well-grounded claim.  
Because the claim is not well grounded, VA is under no duty 
to assist the veteran in further development of the claim.  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477, 486 
(1999).  

B.  Residuals of an Injury to the Neck and Left Arm

VA examination in July 1991 documented postoperative 
herniated nucleus pulposus of the lumbar spine and exostosis 
of the cervical spine with pain in the neck and shoulder.  
These findings satisfy the first element of a well-grounded 
claim, requiring competent medical evidence of a current 
disorder.  The veteran alleges that he injured his neck and 
shoulder during service in a fall.  The service medical 
records, though, include a January 1968 service clinical 
record documenting an alleged motor vehicle accident and the 
veteran's complaint of back pain.  This medical document and 
the veteran's recollection of such an event, which must be 
presumed true for purposes of the well-grounded analysis, 
King v. Brown, 5 Vet. App. 19, 21 (1993), satisfies the 
second element of a well-grounded claim.  

To establish a well-grounded claim, the record must satisfy 
the third element of a well-grounded claim requiring 
competent medical evidence linking a presumed in-service 
injury or disease and the current disability.  The record is 
silent, however, for any evidence relevant to residuals of an 
injury to the neck and left arm until a June 1990 private 
medical record noted that the veteran underwent a surgical 
procedure for his back five months previously and more than 
twenty years after he separated from service.  The veteran 
reported that he was involved in a motor vehicle accident in 
May 1989 and, in the July 1991 VA examination report, noted 
that his medical history had been excellent prior to May 
1989.  The veteran also only reported he had been bothered by 
pain in the back, neck, and legs since surgery in January 
1990.  

This medical evidence is silent as to any connection between 
the current disorder and service.  Instead, it appears to 
link the current disorder to injuries possibly sustained as a 
result of the May 1989 motor vehicle injury.  The only 
evidence suggesting such a relationship between the current 
disorder and service is the veteran's August 1998 statement 
and his February 1999 hearing testimony.  The record does not 
indicate, however, that the veteran possesses the requisite 
expertise necessary to offer a medical opinion linking the 
current residuals of an injury to the neck and left arm to 
service. Espiritu, 2 Vet. App. at 494-95.  

In the absence of competent medical evidence satisfying the 
third element of a well-grounded claim, requiring a nexus 
between an incident of service and the current residuals of 
an injury to the neck and left arm, the claim does not meet 
the threshold requirements for the presentation of a well 
grounded claim.  Because the claim is not well grounded, VA 
is under no duty to assist the veteran in further development 
of the claim.  38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 
486.  

C.  Other Considerations

VA has constructive notice of medical records in VA's 
possession, triggering a pre-duty-to-assist obligation to 
obtain those records. Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992).  In his hearing testimony in February 1999, 
the veteran stated that he was treated for headaches and 
residuals of an injury to the neck and left arm at a VA 
medical facility in the early 1970s.  However, he also 
testified that he had consulted with that medical facility 
and was informed that it had no records relevant to his care.  
In light of this testimony, VA is not obligated to assist the 
veteran in obtaining such records, which apparently do not 
exist, prior to evaluating the claim.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the October 1998 statement of the case and in the March 
1999 supplemental statement of the case in which the veteran 
was informed that the reason for the denial of the claim was 
the lack of competent medical evidence of a current headache 
disorder and a link between the current residuals of an 
injury to the neck and left arm and service.  Furthermore, by 
this decision, the Board is informing the veteran of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the veteran has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim.  Any error by the RO in deciding this 
case on the merits, rather than being not well grounded, was 
not prejudicial to the veteran.


ORDER

Entitlement to service connection for a headache disorder is 
denied.

Entitlement to service connection for residuals of an injury 
to the neck and left arm is denied.



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals

 

